Citation Nr: 0207888	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) in Sioux Falls, South Dakota, which denied the 
benefit sought on appeal.  By a decision in July 2000, the 
Board affirmed the denial.

In an Order dated in May 2001, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's July 
2000 decision, and remanded the matter to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Throughout the rating period, the veteran's PTSD has been 
shown to be manifested by difficulty maintaining social and 
professional relationships, phobias in crowds, problems 
sleeping with traumatic flashbacks and suicidal and homicidal 
ideations, productive of no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an increased rating for PTSD and its duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  The rating decision, statement of the case and 
letters to the veteran and his representative provided notice 
of the information and evidence necessary to substantiate the 
veteran's claim, the applicable law, and the reasons and 
bases for the VA's denial.  The veteran was afforded a VA 
examination, and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.

The veteran contends that he is entitled to an increased 
rating for PTSD on the basis that his current symptoms are 
more reflective of a higher rating than the 30 percent 
currently assigned.  Historically, the February 1998 rating 
decision granted service connection for posttraumatic stress 
disorder and assigned a 30 percent rating effective September 
17, 1997.  

Because this case arises from an initial rating decision 
which established service connection and assigned the initial 
disability evaluations, it is not the present level of the 
disabilities which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran was afforded a VA psychiatric examination in 
November 1997.  At that time, it was noted that the veteran 
was currently working in a protected environment with an 
understanding supervisor, and that he had been employed for 
17 1/2 years.  The veteran related traumatic events which he 
experienced in service.  The veteran reported symptoms 
included difficulty sleeping, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
examiner reported that the veteran has had marked difficulty 
relating to his wives, and has had adequate occupation 
function, but with some impairment with irritability and 
difficulty with maintaining work.  In the past, he had lost 
work because of irritability, but this was prior to working 
at the Medical Center.  The symptoms were chronic and had 
continued from his return from Vietnam.  

Mental status examination noted that the veteran was on no 
medications.  There was no impairment in thought processes 
and communication, but he reported difficulty in saying what 
he wanted to say on occasion.  There had been no delusions or 
hallucinations.  He had some inappropriate behavior often, 
trying to diminish his irritability.  He had chronic suicidal 
and homicidal ideations, but no plan for either.  He 
maintained good personal hygiene and his other activities of 
daily living.  He was oriented times four.  His remote memory 
was intact.  His recent recall, however, was impaired.  He 
displayed no ritual behavior interfering with routine 
activities.  His speech was logical, fluid and goal directed.  
He had had marked phobia regarding being in crowds which had 
caused panic attacks.  He also had a phobia of people in 
general.  He had had some depressive symptoms regarding mood 
and low energy, and he experienced considerable anxiety.  He 
had impaired impulse control and it affected his motivation 
and mood.  He had marked difficulty with sleep maintenance.  
He denied flashbacks but had recurrent nightmares.  No 
psychological testing was deemed necessary.  The diagnosis 
was PTSD, severe with significant impairment in social 
functioning.  The Global Assessment of Functioning (GAF) 
score attributable to PTSD was 65 over 65, during the past 
year.  The examiner noted that the veteran was currently 
functioning very well work-wise because of the protected 
environment.  The examiner noted that he would not be 
functioning so well if he were in another non-supportive 
setting other than working in engineering at the VAMC.

In January 1999, the veteran reported that a physician had 
suggested medications and described their side-effects 
resulting in the veteran deciding against taking the 
medications at this time.  He reported that he continues to 
have difficulty sleeping and that his first marriage of 16 
years had ended in divorce.  

Given the evidence as outlined above, the Board must look to 
the Schedule for Rating Disabilities to determine the 
appropriate disability evaluation.  Diagnostic Code 9411 of 
38 C.F.R. § 4.130 sets forth the criteria for evaluating PTSD 
using Diagnostic Code 9440.  To obtain a 70 percent 
evaluation, there must be symptoms reflecting occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

To obtain a 50 percent evaluation, there must be symptoms 
reflecting occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

For a 30 percent evaluation there must be symptoms reflective 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Based on the above, the Board finds that the veteran's 
symptoms most closely approximate the criteria for a 50 
percent evaluation.  Specifically, the veteran experiences 
many severe symptoms including depression, panic and anxiety 
symptoms, especially in public, and problems sleeping with 
flashbacks.  The veteran does also state that he spends his 
time alone, especially to avoid any triggers to his symptoms.  
He also states that he has an inability to maintain loving 
relationships with his former wives and his children.  Also, 
the veteran often had difficulty in work-related situations, 
but was able to be productive primarily due to an 
understanding supervisor who was aware that he was a Vietnam 
veteran.  The VA examiner felt that the veteran would not be 
able to be successful in a work situation without the 
understanding supervisor.  The VA examination also indicated 
the veteran to be fully oriented with appropriate judgment, 
but with an affect constricted in range, anxious and tense 
mood, very limited insight and suicidal and homicidal 
ideations.  The VA examination in November 1997 reflects the 
veteran to exhibited a GAF Scale score of 65 due to PTSD, 
which indicates difficulty in social and occupational 
functioning.  When his complaints and examination findings 
are compared to the schedular criteria for PTSD, the Board 
finds that the evidence more nearly approximates the level of 
disability contemplated by a 50 percent evaluation.  
Therefore, the Board finds that the evidence supports a 50 
percent evaluation for the veteran's PTSD.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that which has been discussed herein 
so as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that the criteria for referral of this case 
for consideration of assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted, subject to the applicable law governing the payment 
of monetary benefits.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

